Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 29 April 2021, with respect to the rejection of claims 1-3 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20150280241 A1 to Hara et al.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150280241 A1 to Hara et al (newly cited by Examiner), hereinafter referred to as “HARA”.
Regarding claim 1, HARA teaches an electrochemical device (see non-aqueous electrolyte
batteries or for electrical storage devices disclosed therein [0031-0039]) comprising: a positive electrode and a negative electrode (see discussion in [0038]), wherein the positive electrode includes a positive current collector (see metal foil 102 in [0037-0039]); a carbon layer disposed on the positive current collector (see conductive layer 104 formed on the surface of the metal foil comprising carbon in [0040-0045; 0061-0063; 0069]) and includes a conductive carbon material (see the conductive layer 104 comprising conductive filler 110 having a core shell structure and an insulative binder 112 in [0041] wherein the shell layer 116 has conductive material being carbon material in [0061]) and an active layer (see active material layer 106 being on and in contact with conductive layer 106 in [0032; 0045]) that is disposed on the carbon layer. HARA teaches the active material layer 106 comprising active material, 
While HARA is not specific to the separator being disposed between the positive electrode and the negative electrode, HARA teaches there being a separator therein the non-aqueous electrolyte battery or the electrical storage device of the present embodiment in accordance with conventional methods (see [0087]). It would be obvious to one having ordinary skill in art as of the effective filing date of the claimed invention that the separator taught in HARA meet the limitations of the claim.
Regarding claim 2, HARA teaches the positive current collector including aluminum (see aluminum being suitable for the metal foil 102 of the positive electrode in [0038]; see Example 1 wherein conductive layer is specifically coated on an Al foil in [0092]).
Regarding claim 3, HARA teaches the conductive layer 104 as having a thickness preferably of 0.5 µm to 10 µm therein teaching the instant claimed range (see [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723